REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 12/22/2021 has been entered.  Pending claims 1-14 are allowed for the following reasons:  As noted in the interview summary record dated 12/27/2021, summarizing the interview conducted on 12/20/2021, the prior art of record Li et al., “Convolutional Network for Attribute-Driven and Identity-Preserving Human Face Generation”, which was the primary reference relied upon by the examiner in the non-final Office Action mailed on 09/22/2021, while teaching the generation of an identity preserved attribute driven neural network (figure 1; section 3.2, first paragraph), and while teaching the minimization of both attribute losses and identity losses (section 3.2, equations 5-7), does NOT teach the newly added claim limitations of “using a learning network previously trained by minimizing a first reconstruction loss between the second image and the third image and preserving one or more of the plurality of attributes of the second image while minimizing a second reconstruction loss between the first image and the third image”.   Li’s network minimizes the attribute and identity losses during the identity preserving and attribute driven facial reconstruction process, but not by a previous trained network meeting the claimed criteria.  Independent claims 1, 5, and 11 have been amended to include this distinguishing limitation.  The remainder of the claims are dependent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665